UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6841



JAMES EUGENE VENABLE,

                                              Plaintiff - Appellant,

          versus


PAGE TRUE, Warden; RON ANGELONE, Director,
Virginia Department of Corrections; ANDREW
WINSTON, Chairman; GENE JOHNSON, Director; M.
VERNON SMITH, M.D., Chief Physician; Y.
ELSWICK, Warden; JOHN DOE, Owner of CMS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-346-7)


Submitted:   September 21, 2000       Decided:   September 29, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Eugene Venable, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Eugene Venable appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Venable v. True, No. CA-00-346-7 (W.D.

Va. May 23, 2000).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 22, 2000, the district court’s records show that it was entered
on the docket sheet on May 23, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2